DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record does not teach “wherein the control portion activates a debug mode configured to change a program of the control portion on the basis of a debug start signal acquired via the information control communication line and the wire”, in conjunction with the other limitations in the claim. 
Regarding Claim 5, the prior art of record does not teach “a second step in which a debug start signal is transmitted to the control portion via the information control communication line and the wire, a third step in which a debug completion signal is received, a fourth step in which the relay connection portion is electrically shutoff from the information control communication line or the wire, and a fifth step in which a debug signal related to drive of the motor is transmitted to the control portion via the information control communication line”, in conjunction with the other limitations in the claim. 
The prior art does teach a control portion, a gate drive circuit, a resolver, and wherein the control portion may enter a debug/test mode (see, e.g., U.S. Patent Application Publication Number 2018/0251119, paragraph 0072). However, the debug/test mode is not entered/activated based on a debug start signal as required by the claims.
All claims that are not specifically addressed are allowable due to a dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/Primary Examiner, Art Unit 2186